Order entered July 8, 1965, granting and denying in part plaintiffs motion to vacate or modify defendants’ demand for a bill of particulars, unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of providing that the bill of particulars is to be served within 30 days after the conclusion of the examination of defendants, and, as so modified, affirmed, without costs. Special circumstances exist in this action against a former employee, his wife and corporations to account for secret and illicit gains arising out and in the course of his employment. The particulars sought would appear peculiarly within the knowledge of the defendants and the plaintiff should have the benefit of the defendants’ examination before trial in complying with the demand for particulars. Settle order on notice fixing date for examination to proceed. Concur — Valente, J. P., McNally, Eager and Steuer, JJ.